Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.
Response to Amendment and Arguments
The amendment filed 07/06/2022 has been entered. Claims 1-17 are currently pending in this application.
Applicant’s arguments, see Pages 7-12, filed 07/06/2022, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejections of claims 1-17 has been withdrawn.
Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a display device as set forth in claims 1-17.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a display device comprising: a first substrate comprising a plurality of gate lines extending in a first direction, a plurality of data lines, and a plurality of pixels; a second substrate; an image display layer; a plurality of first pads electrically connected to the gate lines, respectively, wherein a surface defining a terminal side edge of the first pads further protrude outward than a first side surface defining a terminal side edge of the first substrate in the first direction; a gate driver facing the first pads; and a first adhesive disposed between the gate driver and the first pads, wherein the first adhesive comprises a first conductive film; and a plurality of first conductive patterns disposed between the first conductive film and the first pads to respectively overlap the first pads, wherein “an entirety of the plurality of first pads and gate lines are defined in a same layer having a same thickness along an entire length defining the entirety of the plurality of first pads and gate lines connected thereto” in combination with the other required elements of the claim. 
Claims 2-17 are allowable due to their dependency.
The most relevant reference, Zhang (US 2020/0029439) in view of Ye (US 20180061367) and Choi (US 2017/0357121) only discloses a display device comprising: a first substrate comprising a plurality of gate lines extending in a first direction, a plurality of data lines, and a plurality of pixels; a second substrate; an image display layer; a plurality of first pads electrically connected to the gate lines, respectively, wherein a surface defining a terminal side edge of the first pads further protrude outward than a first side surface defining a terminal side edge of the first substrate in the first direction; a gate driver facing the first pads; and a first adhesive disposed between the gate driver and the first pads, wherein the first adhesive comprises a first conductive film; and a plurality of first conductive patterns disposed between the first conductive film and the first pads to respectively overlap the first pads. However they do not teach or suggest that an entirety of the plurality of first pads and gate lines are defined in a same layer having a same thickness along an entire length defining the entirety of the plurality of first pads and gate lines connected thereto in combination with the other required elements of the claim.
Zhang (US 2019/0033645) and Kim (US 2018/0173042) are also silent as of the specific limitation in combination with the other required elements of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871